DETAILED ACTION
	This Office Action is in response to an amendment filed 09/20/2022.
	Claims 1-20 are pending.
	Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvaro (“Mathematical Expression Recognition based on Probabilistic Grammars,” 04/10/2015, 216 total pages, cited in IDS).
Regarding independent claim 1, Alvaro teaches:
A method, performed by an electronic device, of converting a handwriting input to text (at least Abstract; pp. 1-9, Section 1: Introduction [Wingdings font/0xE0] Alvaro teaches a system for the automatic recognition of “on-line” handwritten mathematical expressions entered by a user), the method comprising:
obtaining information about a handwriting input (at least pp. 30-43, Chapter 3: Symbol Recognition [Wingdings font/0xE0] Alvaro teaches in online handwritten math expression recognition, where the input is a mathematical expression treated as a sequence of observations o = o1o2 … oN (e.g., a sequence of input strokes) where the approach is based on spatial and geometric information (see pp. 27-28, Section 3.2.2: Segmentation Model). Further, Alvaro describes in pp. 30-37, Section 3.3: Symbol Classification pre-processing of a given symbol F(bi), bi representing a set of stroked (see pp. 31-33, Section 3.3.2: Online Features);
recognizing at least one stroke from the handwriting input (at least pp. 2-8, Section 1.2: Mathematical Expression Recognition; Section 1.2.1: Symbol Segmentation; Section 1.2.2: Symbol Recognition; Section 1.2.3: Structural Analysis [Wingdings font/0xE0] Alvaro defines a stroke, in the context of “online”, as a sequence of points drawn since a pen touches a surface until a user lifts the pen from the surface. Alvaro further teaches the process steps required to recognition of math notation as symbol segmentation, symbol recognition, and structure analysis. Mathematical symbols can be made up of one or more strokes and symbols may be recognized based in part of the context of the mathematical expression that the symbol(s), made up of stroke(s) are recognized).
recognizing at least one character corresponding to the handwriting input by processing the at least one stroke in order (at least pp. 2-8, Section 1.2: Mathematical Expression Recognition; Section 1.2.1: Symbol Segmentation; Section 1.2.2: Symbol Recognition; Section 1.2.3: Structural Analysis [Wingdings font/0xE0] Alvaro teaches symbol recognition, where a symbol (e.g. character) may comprise one or more strokes. Depending on the mathematical expression, the strokes that comprise a symbol of that expression may be entered in order. For example, a simple mathematical expression may comprise A + B, where from left-to-right, the character “A” which appears to comprise 3 strokes is entered in in sequential order, then the plug sign, comprising 2 strokes, then the character “B” comprising 2 strokes. In this example, strokes are entered in sequential order. For more complicated mathematical expressions, the order of entry of symbols may be different. Symbol segmentation may simplify the ordering at the level of a sub-sequence such as the A + B example);
Note: can a “character sequence” comprise a single character (e.g., comprising at least one character)? Please explain!

obtaining a character sequence in which the at least one character is sequentially arranged based on at least one stroke included in the handwriting input and [based on] geometry information of the at least one character (at least pp. 15-17, Section 2.2: Statistical Framework; pp. 18-19, Section 2.3: Symbol Likelihood; p. 19, Section 2.4: Structural Probability ; pp. 27-29, Section 3.2.2: Segmentation Model; pp. 31-33, Section 3.3.2: Online Features [Wingdings font/0xE0] Alvaro teaches generating an ordered character sequence from input consisting of online-entered strokes, and depending on the complexity of the character sequence (e.g. mathematical expression), the sequence of strokes are entered “in order”. Further, Alvaro, in the process of mathematical expression recognition, performs structural analysis which takes into consideration the geometry of the mathematical expression (see pp. 45-54, Section 4: Structural Analysis));
obtaining at least one score of at least one candidate text in which the at least one character is expressed differently depending on a mathematical formula structure based on the character sequence and the geometry information (at least pp. 15-17, Section 2.2: Statistical Framework; p. 18, Section 2.3: Symbol Likelihood; pp. 27-29, Section 3.2.2: Segmentation Model; pp. 27-30, Section 3.3.2: Online Features; p. 40, Section 3.4: Structural Probability [Wingdings font/0xE0] Alvaro teaches generating an ordered character sequence from input consisting of online-entered strokes. Alvaro further determines a probability distribution of a scoring function in the computation of a recognized formula and that these probabilities or scores are commonly based on computing geometric features (see pp. 27-28)); and
Note: what does the candidate score indicate? Apparently, more than one candidate text is possible? Is one candidate text selected based on the candidates score? Does the score distinguish whether the candidate text is part of the mathematical formula structure? If a particular candidate text score is low, does this mean that the candidate text is thrown out, or does the value of the candidate text score indicate whether the candidate text is part of the mathematical formula structure? Please clarify!

converting the handwriting input to text including at least one character expressed in a mathematical formula structure by selecting at least one text from among the at least one candidate text based on the at least one score (at least pp. 134-135, Section 8.1.2: Handwritten Math Expression Recognition [Wingdings font/0xE0] Alvaro teaches software (seshat) that implements their method and takes as input in InkML or SCGINK formats and outputs a recognized mathematical expression in Latex and InkML (includes MathML)).

Regarding dependent claim 2, Alvaro teaches:
the character sequence and the geometry information are obtained in response to feature information of at least one stroke corresponding to the handwriting input being entered into a Recurrent Neural Network (RNN) model in order (at least pp. 37-39, Section 3.3.4: Classifiers [Wingdings font/0xE0] Alvaro teaches use of a Recurrent Neural Network (RNN) model to perform sequential classification, specifically a Bidirectional Long Short-Term Memory RNN (BLSTM-RNN) for mathematical symbol classification, where the input was an input sequence F(bi) composed on n vectors that computes for each class the probability of a symbol (see Eq. 3.3.2)).

Regarding dependent claim 3, Alvaro teaches:
Note: the term “cluster” appears to refer to a method of dividing a mathematical expression into groups of strokes, where the groups of strokes are then classified as being, for example, “in the numerator” or “in the denominator” or superscript or subscript, etc.?

the at least one stroke is classified into at least one cluster, the at least one stroke is arranged in each of the at least one cluster classified depending on a position of each stroke, and the character sequence is obtained in response to feature information of at least one stroke arranged in each of the at least one cluster being entered into the RNN model (at least pp. 18-19, Section 1.2.1: Symbol Segmentation [Wingdings font/0xE0] Alvaro describes segmentation of online expressions is commonly based on strokes. Mathematical symbols can be made up of one or more strokes. For example, a plus sign in online segmentation has 2 strokes that must be merged (grouped, clustered?). See also, Section 3.2.x: Symbol Segmentation. The Examiner interprets Alvaro’s “segmentation” as equivalent to the claimed clustering process).

Regarding dependent claim 4, Alvaro teaches:
Note: each of these limitations recite types of grammar models. FIG. 11 [0180], Spatial Relationship model, Fig. 13 language model. (see Eq. 1, [0163]) Structural Analysis chapter 4 Alvaro.

the at least one score is obtained based on at least one grammar model among
a spatial relation model (at least pp. 46-55, Section 4.2.x: Spatial Relationships Classification: [Wingdings font/0xE0] Alvaro teaches use of Spatial Relationships Classifications);
a probabilistic context-free grammar (PCFG) model (at least Section pp. 12-14, Section 2.1: Introduction; pp. 19-20, Section 2.4: Structural Probability; Section 2.4.1: Probabilistic Context-Free Grammars [Wingdings font/0xE0] Alvaro teaches use of 2D Probabilistic Context-Free Grammars);
a language model (at least pp. 7-8, Section 1.2.3: Structural Analysis; pp. 19-20, Section 2.4 Structural Probability [Wingdings font/0xE0] Alvaro teaches use of language models), or
a penalty model.

Regarding dependent claim 5, Alvaro teaches:
based on the spatial relation model, a spatial relation R between at least two characters in the character sequence is determined (at least pp. 45-49, Sections 4, 4.1, 4.2.x [Wingdings font/0xE0] Alvaro teaches 2D Probabilistic Context-Free Grammars where terminal and non-terminal symbols describe two-dimensional regions. This grammar in Chomsky Normal Form results in two types of rules: terminal rules and binary rules. The latter, binary rules A [Wingdings font/0xE0]r BC have an additional parameter r that represents a given spatial relationship, and its interpretation is that regions B and C must be spatially arranged according to the spatial relationship r. ), and
based on the language model, a probability of the spatial relation R being determined by the spatial relation model for the at least two characters is determined (at least pp. 7-8, Section 1.2.3: Structural Analysis; pp. 19-20, Section 2.4 Structural Probability [Wingdings font/0xE0] Alvaro teaches use of language models).

Regarding dependent claim 6, Alvaro teaches:
the at least one score is obtained by sequentially combining at least two characters in the character sequence according to a Cocke-Younger-Kasami (CYK) algorithm (at least p. 20, Section 2.4.1: 2D Probabilistic Context-Free Grammars; pp. 58-59, Section 5.1: 2D-PCFG Parsing Algorithm; pp. 165-168, Section 8.4.4: Parsing Algorithm [Wingdings font/0xE0] Alvaro teaches, given a page image, obtain the most likely parsing (parse tree) according to a 2 -dimensional Probabilistic Context-Free Grammar (2D-PCFG) using a CYK-based algorithm which computes the most likely parse tree according to the proposed model for a given input o containing N primitives. An initialization step computes the probability (i.e. score) of several mathematical symbols for each possible segmentation hypothesis (discussed at pp. 4-5, Section 1.2.1: Symbol Segmentation; pp. 12-14, Section 2.1: Introduction; pp. 18-19, Section 2.3: Symbol Likelihood; pp. 25-27, Section 3.2.1: Introduction; pp. 59-62, Section 5.2: Complexity and Search Space; and pp. 64-68, Section 5.4: Training Process of Alvaro) Next, the general case computes the probability (i.e. score) of combining different hypotheses such that it builds the structure of the mathematical expression).

Regarding dependent claim 7, Alvaro teaches:
the at least one score is obtained based on
a terminal score of each character in the character sequence obtained at a first level according to the CYK algorithm (at least p. 20, Section 2.4.1: 2D Probabilistic Context-Free Grammars; p. 58, Section 5.1: 2D-PCFG Parsing Algorithm [Wingdings font/0xE0] Alvaro teaches terminal symbols and terminal rules A [Wingdings font/0xE0] a); and
a binary score obtained based on at least one grammar model for characters combined at each level (at least p. 20, Section 2.4.1: 2D Probabilistic Context-Free Grammars; p. 21, Section 2.4.2: Parse Tree Probability [Wingdings font/0xE0] Alvaro teaches that 2D-PCFG is a generalization of a PCFG where terminal and non-terminal symbols describe two-dimensional regions. Alvaro further teaches that this grammar in Chomsky Normal Form results in two types of rules: terminal rules and binary rules where terminal rules A [Wingdings font/0xE0] a represent the mathematical symbols which are ultimately the terminal symbols of 2D-PCFG. The binary rules A [Wingdings font/0xE0]r BC have an additional parameter r that represents a given spatial relationship, and its interpretation is that regions B and C must be spatially arranged according to the spatial relationship r. probabilities (i.e. scores) for both A [Wingdings font/0xE0] a and A [Wingdings font/0xE0]r BC are determined (see also pp. 58-59).


Regarding claims 8-14, claims 8-14 merely recite an electronic device on which the method of claims 1-7, respectively are executed. Thus, Alvaro anticipates every limitation of claims 8-14, as indicated in the rejections of claims 1-7.

Regarding claims 15-20, claims 15-20 merely recite a non-transitory, computer-readable recording medium onto which the method of claims 1-6, respectively are executed. Thus, Alvaro anticipates every limitation of claims 15-20, as indicated in the rejections of claims 1-6.

Response to Arguments
	Regarding the previous rejection of independent claim 1, Applicant has amended claim 1 as indicated below:

1.	A method, performed by an electronic device, of converting a handwriting input to text, the method comprising:
obtaining information about a handwriting input;
recognizing at least one stroke from the handwriting input;
recognizing at least one character corresponding to the handwriting input by processing the at least one stroke in order;
obtaining a character sequence in which the at least one character is sequentially arranged based on at least one stroke included in the handwriting input and geometry information of the at least one character;
obtaining at least one score of at least one candidate text in which the at least one character is expressed differently depending on a mathematical formula structure based on the character sequence and the geometry information; and
converting the handwriting input to text including at least one character expressed in a mathematical formula structure by selecting at least one text from among the at least one candidate text based on the at least one score.

Applicant cited support for the above-identified amendment can be found in the specification as filed, such as in paragraphs [0056], [0135], and [0136].

Applicant argues that the prior art of Alvaro does not disclose the limitations of:

recognizing at least one stroke from the handwriting input;
recognizing at least one character corresponding to the handwriting input by processing the at least one stroke in order; and
obtaining a character sequence in which the at least one character is sequentially arranged based on at least one stroke included in the handwriting input and geometry information of the at least one character.

Alvaro is directed to mathematical expression recognition, which is a pattern recognition problem to obtain a mathematical expression encoded in a given input sample. Alvaro, page 2.

Page 15 of Alvaro is reproduced below with emphasis added by the Applicant.

2.2 Statistical Framework In online handwritten math expression recognition, the input is a sequence of strokes, and the strokes are in themselves a sequence points. Fig. 2.1 shows an example of the input for a mathematical expression. As you can see, the temporal sequence of strokes does not correspond to the sequence of symbols that it represents. For example, we can see that the user first wrote the subexpression X-Y, then the user added the parentheses and its superscript (X-Y)2, finally converting the subtraction into an addition (X+Y)2. This example shows that some symbols might net be made up of consecutive strokes (e.g. the + symbol in Fig. 2.1). This means that the mathematical expressions would not be correctly recognized if it was parsed monotonically with the input, .i.e. processing the strokes in the order in which they were written. Meanwhile, the sequence of symbols that make up the subexpression does not have to respect the writing order (e.g. the: parentheses and the subexpression they contain in Fig. 2.1).

Given a sequence of input strokes, the output of a mathematical expression recognizer is usually a sequence of symbols (Shi et al., 2007). However, we consider that a significant element of the output is the structure that defines the relationship between the symbols making up the final mathematical expression. As mentioned above, we propose modeling the structural rela-

In Alvaro, the approach for recognizing characters from the handwriting input is not based on temporal information (e.g. a sequence of input strokes), but rather on spatial and geometric information.

Thus, Alvaro does not disclose:

recognizing at least one stroke from the handwriting input;
recognizing at least one character corresponding to the handwriting input by processing the at least one stroke in order; and
obtaining a character sequence in which the at least one character is sequentially arranged based on at least one stroke included in the handwriting input and geometry information of the at least one character.

	The Examiner respectfully disagrees, but has updated the rejections to provide some clarification.
	Alvaro teaches the recognition of one or more strokes from handwriting input. Symbols comprise one or more strokes and symbols are recognized in Alvaro.
	Further, Alvaro, depending on the complexity of the mathematical equation, may have temporally ordered sequences of strokes.
Finally, Alvaro takes into consideration the geometry (size, location, position) of strokes, symbols in the process of mathematical expression recognition.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James H. Blackwell/
12/12/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177